Name: Council Decision (EU) 2018/966 of 6 July 2018 on the signing, on behalf of the European Union, of the Agreement between the European Union and Japan for an Economic Partnership
 Type: Decision
 Subject Matter: international affairs;  European construction;  cooperation policy;  Asia and Oceania
 Date Published: 2018-07-10

 10.7.2018 EN Official Journal of the European Union L 174/1 COUNCIL DECISION (EU) 2018/966 of 6 July 2018 on the signing, on behalf of the European Union, of the Agreement between the European Union and Japan for an Economic Partnership THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 29 November 2012, the Council authorised the Commission to open negotiations for a free trade agreement with Japan. (2) The negotiations for an Agreement between the European Union and Japan for an Economic Partnership (the Agreement) have been successfully concluded. (3) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and Japan for an Economic Partnership is hereby authorised, subject to the conclusion of the said Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 July 2018. For the Council The President G. BLÃ MEL (1) The text of the Agreement will be published together with the decision on its conclusion.